Name: Council Implementing Regulation (EU) 2017/1327 of 17 July 2017 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs;  international trade;  civil law
 Date Published: nan

 18.7.2017 EN Official Journal of the European Union L 185/20 COUNCIL IMPLEMENTING REGULATION (EU) 2017/1327 of 17 July 2017 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) In view of the gravity of the situation in Syria, in particular the use by the Syrian regime of chemical weapons and its involvement in chemical weapons proliferation, 16 persons should be added to the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex II to Regulation (EU) No 36/2012. (3) Annex II to Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2017. For the Council The President F. MOGHERINI (1) OJ L 16, 19.1.2012, p. 1. ANNEX The following persons are added to the list set out in Section A (Persons) of Annex II to Regulation (EU) No 36/2012: Name Identifying information Reasons Date of listing 242. Samir Dabul (a.k.a. Samir Daaboul) Date of birth: 4 September 1965 Title: Brigadier General Holds the rank of Brigadier General, in post after May 2011. As a senior military officer he is responsible for the violent repression against the civilian population and involved in the storage and deployment of chemical weapons. He is also associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017 243. Ali Wanus (a.k.a.: Ali Wannous) () Date of birth: 5 February 1964 Title: Brigadier General Holds the rank of Brigadier General, in post after May 2011. As a senior military officer he is responsible for the violent repression against the civilian population and involved in the storage and deployment of chemical weapons. He is also associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017 244. Yasin Ahmad Dahi (a.k.a.: Yasin Dahi; Yasin Dhahi) () Date of birth: 1960 Title: Brigadier General Holds the rank of Brigadier General in the Syrian Armed Forces, in post after May 2011. Senior officer within the Military Intelligence Directorate of the Syrian Armed Forces. Former head of Military Intelligence Branch 235 in Damascus and Military Intelligence in Homs. As a senior military officer he is responsible for the violent repression against the civilian population. 18.7.2017 245. Muhammad Yousef Hasouri (a.k.a.: Mohammad Yousef Hasouri; Mohammed Yousef Hasouri) () Title: Brigadier General Brigadier General Muhammad Hasouri is a senior officer of the Syrian Air Force, in post after May 2011. He holds the position as Chief of Staff of Air Force Brigade 50 and Deputy Commander of the Shayrat Airbase. Brigadier General Muhammad Hasouri operates in the chemical weapons proliferation sector. As a senior military officer he is responsible for the violent repression against the civilian population in Syria. 18.7.2017 246. Malik Hasan (a.k.a.: Malek Hassan) () Title: Major General Holds the rank of Major General, a senior officer and Commander of the 22nd Division of the Syrian Air Force, in post after May 2011. As a senior officer of the Syrian Air Force and in the chain of command of the 22nd Division, he is responsible for the violent repression against the civilian population in Syria, including the use of chemical weapons by aircraft operating from airbases under the control of the 22nd Division, such as the attack on Talmenas that the Joint Investigative Mechanism established by the United Nations reported was conducted by Hama airfield-based regime helicopters. 18.7.2017 247. Jayyiz Rayyan Al-Musa (a.k.a.: Jaez Sawada al-Hammoud al-Mousa; Jayez al-Hammoud al-Moussa) () Title: Major General Governor of Hasaka, appointed by Bashar al-Assad; he is associated with Bashar al-Assad. Holds the rank of Major General, a senior officer and former Chief of Staff of the Syrian Air Force. As a senior officer of the Syrian Air Force, he is responsible for the violent repression against the civilian population in Syria, including the use of chemical weapons attacks by the Syrian regime during his tenure as Chief of Staff of the Syrian Air Force, as identified in the report of the Joint Investigative Mechanism established by the United Nations. 18.7.2017 248. Mayzar 'Abdu Sawan (a.k.a.: Meezar Sawan) () Title: Major General Holds the rank of Major General, a senior officer and Commander of the 20th Division of the Syrian Air Force, in post after May 2011. As a senior officer in the Syrian air force he is responsible for the violent repression against the civilian population including attacks against civilian areas by aircraft operating from airbases under the control of the 20th Division. 18.7.2017 249. Isam Zahr Al-Din (a.k.a.: Isam Zuhair al-Din; Isam Zohruddin; Issam Zahruddin; Issam Zahreddine; Essam Zahruddin) () Title: Brigadier General Holds the rank of Brigadier General, a senior officer in the Republican Guard, in post after May 2011. As a senior military officer he is responsible for the violent repression against the civilian population, including during the siege of Baba Amr in February 2012. 18.7.2017 250. Mohammad Safwan Katan (a.k.a.: Mohammad Safwan Qattan) () Mohammad Safwan Katan is an engineer at the Syrian Scientific Studies and Research Centre, a listed entity. He is involved in chemical weapons proliferation and delivery. Mohammad Safwan Katan has been involved in the construction of barrel bombs which have been used against the civilian population in Syria. He is associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017 251. Mohammad Ziad Ghritawi (a.k.a.: Mohammad Ziad Ghraywati) () Mohammad Ziad Ghritawi is an engineer at the Syrian Scientific Studies and Research Centre. He is involved in chemical weapons proliferation and delivery. Mohammad Ziad Ghritawi has been involved in the construction of barrel bombs which have been used against the civilian population in Syria. He is associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017 252. Mohammad Darar Khaludi (a.k.a.: Mohammad Darar Khloudi) () Mohammad Darar Khaludi is an engineer at the Syrian Scientific Studies and Research Centre. He is involved in chemical weapons proliferation and delivery. Mohammad Darar Khaludi has been also known to be involved in the construction of barrel bombs which have been used against the civilian population in Syria. He is also associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017 253. Khaled Sawan () Dr Khaled Sawan is an engineer at the Syrian Scientific Studies and Research Centre, which is involved in chemical weapons proliferation and delivery. He has been involved in the construction of barrel bombs which have been used against the civilian population in Syria. He has been associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017 254. Raymond Rizq (a.k.a.: Raymond Rizk) () Raymond Rizq is an engineer at the Syrian Scientific Studies and Research Centre, involved in chemical weapons proliferation and delivery. He has been involved in the construction of barrel bombs which have been used against the civilian population in Syria. He is associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017 255. Fawwaz El-Atou (a.k.a.: Fawaz Al Atto) () Fawwaz El-Atou is a lab technician at the Syrian Scientific Studies and Research Centre, involved in chemical weapons proliferation and delivery. Fawwaz El-Atou has been involved in the construction of barrel bombs which have been used against the civilian population in Syria. He is associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017 256. Fayez Asi (a.k.a.: Fayez al-Asi) () Fayez Asi is a lab technician at the Syrian Scientific Studies and Research Centre, involved in chemical weapons proliferation and delivery. He has been involved in the construction of barrel bombs which have been used against the civilian population in Syria. He is associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017 257. Hala Sirhan (a.k.a.: Halah Sirhan) () Date of birth: 5 January 1953 Title: Dr Dr Hala Sirhan works with Syrian Military Intelligence at the Syrian Scientific Studies and Research Centre. She operated in Institute 3000, which is involved in chemical weapons proliferation. She is associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017